DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
     This Office Action responses to the Applicant’s Amendment filed on 05/05/2022 in which claims 1, 9, 10, 11, 20, 29 and 30 have been amended.
      Claims 1-30 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2019/0317587) in view of Benedict et al. (10,740,264) and further in view of KIM et al. (US 2020/0007362) and further in view of Hollis et al. (US 9,911,469).


	Regarding independent claim 1, Hsu discloses a computing device memory system, comprising: a memory device (figures 1 and 2); a memory physical layer communicatively connected to the memory device (see ABTRACT discloses: physical layer circuit within the memory device to keep staying at a power off state to save power); a first input/output (IO) voltage supply (VDD1, figure 2) electrically connected to the memory device and to the memory physical layer (see above); and
a second IO voltage supply (VDD2, figure 2) electrically connected to the memory device and to the memory physical layer (see ABTRACT).,
	However, Hsu is silent with respect to wherein the memory device and the physical layer are configured to communicate data of a memory transaction using a 3 level pulse amplitude modulation (PAM) IO scheme.
	Benedict et al. disclose wherein the memory device (see background/summary) and the physical layer (see col.7, ll. 14-25) are configured to communicate data of a memory transaction using a  level pulse amplitude modulation (PAM) IO scheme (see col.9, ll.55-60).

    PNG
    media_image1.png
    435
    440
    media_image1.png
    Greyscale

	Since Hsu and Benedict et al. are both from the same field of endeavor, the purpose disclosed by Benedict et al. would have been recognized in the pertinent art of Hsu.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Benedict et al. to teaching of Hsu for purpose of using level pulse amplitude to transmit three bits during two unit intervals and may allow a receiver terminal to detect a windowing phenomenoun.
	However, the combination of Hsu and Benedict et al. are silent with 3 level pulse amplitude modulation (PAM) IO scheme.
	KIM et al. disclose 3 level pulse amplitude modulation (PAM) IO scheme (see figure 1 above)
	Since Hsu, Benedict et al. and KIM et al. are from the same field of endeavor, the purpose disclosed by KIM et al. would have been recognized in the pertinent art of Hsu and Benedict et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of KIM et al. to teaching of Hsu and Benedict et al. for purpose of using level pulse amplitude to transmit three bits during two unit intervals and may allow a receiver terminal to detect a windowing phenomenoun.
	However, Hsu, Benedict et al. and KIM et al. are silent with respect to level pulse amplitude modulation (PAM) IO scheme by controlling a selective electrical connection of the first IO voltage supply, the second IO voltage supply, or a ground to a component of the memory device.
	Hollis et al. disclose level pulse amplitude modulation (PAM) IO scheme (see figure 3B and col.4. ll.47-49) by controlling (see figures 2 and 3B, also see col.4, ll.44-55) a selective electrical connection of the first IO voltage supply (VDDQ1, figure 2), the second IO voltage supply (VDDQ2, figure 2), or a ground to a component of the memory device (see figure 8).
	Since Hsu, Benedict et al., KIM et al. and Hollis et al. are from the same field of endeavor, the purpose disclosed by Hollis et al. would have been recognized in the pertinent art of Hsu, Benedict et al., KIM et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Hollis et al. to teaching of HsuBenedict et al., KIM et al. for purpose of using level pulse amplitude to control IO voltage supply.



	Regarding claim 2, the combination of Hsu, Benedict et al., KIM et al. and 	Hollis et al. disclose the limitation of claim 1.
	Hsu further discloses wherein: the first IO voltage supply is a first dedicated IO voltage supply (VDD1, figure 2); and the second IO voltage supply is a second dedicated IO voltage supply (VDD2, figure 2).

	Regarding claim 3, the combination of Hsu, Benedict et al., KIM et al. and Hollis et al. disclose the limitation of claim 1.
	Hsu further discloses wherein: the first IO voltage supply is a dedicated IO voltage supply (VDD1, figure 2); and the second IO voltage supply is a shared IO voltage supply (VDD2, figure 2, also see figure 5).

	Regarding claim 4, the combination of Hsu, Benedict, KIM et al. and Hollis et al. disclose the limitation of claim 3.
	Hsu further discloses further comprising a first core voltage supply (VDD1, figure 2) and a second core voltage supply (VDD2, figure 2), wherein each of the first core voltage supply and the second core voltage supply are electrically connected to the memory device (Memory device, figure 2), and wherein the shared IO voltage supply is electrically connected to the second core voltage supply (VDD2, figure 2).

	Regarding claim 5, the combination of Hsu, Benedict et al., KIM et al. and Hollis et al. disclose the limitation of claim 4.
	Hsu further discloses further comprising a third core voltage supply (VDD3, figure 2), wherein the third core voltage supply is electrically connected to the memory device (Memory device, figure 2), and wherein a voltage of the second core voltage supply is greater than a voltage of the third core voltage supply (see para. [0027] and see below).

    PNG
    media_image2.png
    68
    971
    media_image2.png
    Greyscale


	Regarding claim 6, the combination of Hsu, Benedict et al., KIM et al. and Hollis et al.  disclose the limitation of claim 1.
	Hsu further discloses further comprising a first core voltage supply (VDD1, figure 2), a second core voltage supply (VDD2, figure 2), and a third core voltage supply (VDD3, figure 2), wherein each of the first core voltage supply, the second core voltage supply, and the third core voltage supply are electrically connected to the memory device (Memory device, figure 2), wherein the shared IO voltage supply is electrically connected to the third core voltage supply (figure 2), and wherein a voltage of the second core voltage supply (VDD2, figure 2) is greater than a voltage of the third core voltage supply (VDD2, figure 2. See para.[0027] shows: VDD2=1.8v and VDD3=1.2v)


	Regarding claim 8, the combination of Hsu, Benedict et al., KIM et al. and Hollis et al. disclose the limitation of claim 1.
	Hsu further discloses wherein the data of the memory transaction is binary data (see para.[0004] discloses: flash memory and different voltage levels can be utilized to record information of at least two bits (e.g. 00, 01, 11, or 10), and wherein the memory device (memory device, figure 2) and the memory physical layer (see para.[0008]) are further configured to convert (Conversion circuit 405, figure 4) between the binary data (see above).
	However, Hsu is silent with respect to 3 level PAM signals using the first IO voltage supply and the second IO voltage supply.
	KIM et al. disclose 3 level PAM signals (figure 1) using the first IO voltage supply and the second IO voltage supply (VHO and VHE, figure 4).
	Since Hsu and KIM et al. are both from the same field of endeavor, the purpose disclosed by KIM et al. would have been recognized in the pertinent art of Hsu.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of KIM et al. to teaching of Hsu for purpose of using 3 level pulse amplitude to transmit three bits during two unit intervals and may allow a receiver terminal to detect a windowing phenomenoun.

	Regarding claim 9, the combination of Hsu, Benedict, KIM et al. and Hollis et al. disclose the limitation of claim 1.
	Hollis et al. further disclose the at least one component of the computing device memory is a component of the device (see figure 8).
	However, Hollis et al. are silent with respect to the memory device further configure to: encode data of the memory transaction for generating a 3 level PAM signal; and generate the 3 level PAM signal according the encoded data
	KIM et al. further disclose wherein the memory device (see para.[0067] is further configured to: encode (Encode, figures 1 and 4A) the data of the memory (see para.[0068] below) transaction for generating a 3 level PAM signal (PAM-3 SIGNALING DEVICE, figure 1); and generate the 3 level PAM signal (PAM-SINGNAL DEVICE, figure 1) according to the encoded data (Encoder, figure 1).

    PNG
    media_image3.png
    137
    882
    media_image3.png
    Greyscale


	Regarding claim 10, the combination of Hsu, Benedict, KIM et al. and Hollis et al.  disclose the limitation of claim 1.
	Hsu further disclose wherein: the at least one component of computing device memory system is a component of the memory physical layer (PHY circuit, figure 1, also see ABTRACT).
	KIM et al. further disclose wherein the memory physical layer is further configured to: encode (Encoder, figure 4A) the data of the memory (see para.[0068] above) transaction for generating a 3 level PAM signal (A, B and C, figure 4); and generate the 3 level PAM signal according to the encoded data (see rejection of claim 9 above).
	
	Regarding independent claim 11. A computing device memory system, comprising: a memory device; a memory physical layer communicatively connected to the memory device; means for providing a first input/output (IO) voltage to the memory device and to the memory physical layer; means for providing a second IO voltage to the memory device and to the memory physical layer; and means for communicating data of a memory transaction between the memory device and the physical layer using a 3 level pulse amplitude modulation (PAM) IO scheme by means for controlling selective electrical connection of means for providing the first IO voltage, means for providing the second IO voltage, or a ground to at least one component the computing device memory system (see rejection of claim 1).

	Regarding claim 12. The computing device memory system of claim 11, wherein: means for providing the first IO voltage comprises means for providing a first dedicated IO voltage; and means for providing the second IO voltage comprises means for providing a second dedicated IO voltage (see rejection of claim 2).

	Regarding claim 13. The computing device memory system of claim 11, wherein: means for providing the first IO voltage comprises means for providing a dedicated IO voltage; and means for providing the second IO voltage comprises means for providing a shared IO voltage (see rejection of claim 3).

	Regarding claim 14. The computing device memory system of claim 13, further comprising: means for providing a first core voltage to the memory device; and means for providing a second core voltage to the memory device, wherein means for providing the shared IO voltage is electrically connected to means for providing the second core voltage (see rejection of claim 4).

	Regarding claim 15. The computing device memory system of claim 14, further comprising means for providing a third core voltage to the memory device, wherein the second core voltage is greater than the third core voltage (see rejection of claim 5).

	Regarding claim 16. The computing device memory system of claim 13, further comprising: means for providing a first core voltage to the memory device; means for providing a second core voltage to the memory device; and means for providing a third core voltage to the memory device, wherein means for providing the shared IO voltage is electrically connected to means for providing the third core voltage, and wherein the second core voltage is greater than the third core voltage (see rejection of claim 6).


	Regarding claim 18. The computing device memory system of claim 11, wherein the data of the memory transaction is binary data, the computing memory system further comprising means for converting between the binary data and 3 level PAM signals using the first IO voltage and the second IO voltage (see rejection of claim 8).

	Regarding claim 19. The computing device memory system of claim 11, wherein; the at least one component of the computing device memory system is a component of the memory device and the memory device comprises: means for encoding the data of the memory transaction for generating a 3 level PAM signal; and means for generating the 3 level PAM signal  according to the encoded data (see rejection of claim 9).

	Regarding claim 20. The computing device memory system of claim 11, wherein: the at least one component of the computing device memory system is a component of the memory physical layer; and the memory physical layer comprises: means for encode the data of the memory transaction for generating a 3 level PAM signal; and means for generating the 3 level PAM signal means according to the encoded data (see rejection of claim 10).

	Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2019/0317587) in view of Benedict et al. (US 10,740,264) and further in view KIM et al. (US 2020/0007362) and further in view of Hollis et al. (9,911,469) and further in view of Lovett (US 10,998,035).

	Regarding claims 7 and 17, the combination of Hsu, Benedict et al., KIM et al. and Hollis et al. disclose the limitation of claims 1 and 11.
	However, the combination of Hsu, Benedict et al., KIM et al. Hollis et al. are silent with respect to wherein a voltage of the second IO voltage supply is greater than a voltage of the first IO voltage supply.
	Lovett discloses wherein a voltage of the second IO voltage supply is greater than a voltage of the first IO voltage supply (see claim 1 discloses: the first threshold voltage using a second voltage supply having a second voltage higher than the first voltage).
	Since Hsu, Benedict et al. Hollis et al. and KIM et al. and Lovett are from the same field of endeavor, the purpose disclosed by Lovett would have been recognized in the pertinent art of Hsu, Benedict et al. Hollis et al. and KIM et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Lovett to teaching of Hsu, Benedict et al., Hollis et al. and KIM et al. for purpose of using various voltage supplies that provide voltage at various levels for use in operating the memory device.

	


	Claims 21-26 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 2020/0007362) in view of Hsu (US 2019/0317587) and further in view of Keeth et al. (US 2019/0179769) and further in view of Hollis et al. (US 9,911,469).

	Regarding independent claim 21, KIM et al. discloses method for a 3 level pulse amplitude modulation (PAM) IO scheme in a computing device memory system (see figure 1 below)

    PNG
    media_image4.png
    347
    379
    media_image4.png
    Greyscale

	
	However, KIM et al. are silent with respect to providing a first input/output (IO) voltage to a memory device and to a memory physical layer; providing a second IO voltage to the memory device and to the memory physical layer, and communicating data of a memory transaction using the 3 level PAM IO scheme between the memory device and the physical layer.
	Hsu discloses comprising: providing a first input/output (IO) voltage (VDD1, figure 1) to a memory device (Memory device, figure 2) and to a memory physical layer (a physical layer (PHY) circuit within the memory device to keep staying at a power off state to save power); providing a second IO voltage (VDD2, figure 2) to the memory device (Memory device, figure 2) and to the memory physical layer (see above).
	Since KIM et a. and Hsu are both from the same field of endeavor, the purpose disclosed by Hsu would have been recognized in the pertinent art of KIM et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Hsu to teaching of KIM et al. for purpose of using 3 level pulse amplitude to transmit three bits during two unit intervals and may allow a receiver terminal to detect a windowing phenomenoun.
	However, both KIM et al. and Hsu are silent with respect communicating data of a memory transaction using the level PAM IO scheme between the memory device and the physical layer.
	Keeth et al. disclose communicating data of a memory transaction using the  level PAM IO scheme between the memory device and the physical layer (see figure 4 below shows: 225-b is between Memory Device and MD PHY, also see para.[0100] discloses: the first interface comprises a physical layer (PHY) configured to support pulse amplitude modulation (PAM) and the first communication protocol and the memory device being configured to communicate using the second communication protocol).

    PNG
    media_image5.png
    90
    1066
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    358
    583
    media_image6.png
    Greyscale

	
	Since KIM et a. Hsu and Keeth are from the same field of endeavor, the purpose disclosed by Keeth et al. would have been recognized in the pertinent art of KIM et al. and Hsu.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Keeth et al. to teaching of KIM et al. and Hsu for purpose of using a physical layer (PHY) configured to support pulse amplitude modulation (PAM).
	However, KIM et al., Hsu and Keeth et al. are silent with respect to by controlling selective electrical connection of the first IO voltage, the second IO voltage, or a ground to at least one component of computing device memory system.
	Hollis et al. disclose by controlling (see figures 2 and 3B, also see col.4, ll.44-55) selective electrical connection of the first IO voltage (VDDQ1, figure 2), the second IO voltage (VDDQ2, figure 2), or a ground to at least one component of computing device memory system (figure 8).
	Since KIM et al., Hsu and Keeth et al. and Hollis et al. are from the same field of endeavor, the purpose disclosed by Hollis et al. would have been recognized in the pertinent art of Hsu, Keeth et al., KIM et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Hollis et al. to teaching of Hsu Keeth et al., KIM et al. for purpose of using level pulse amplitude to control IO voltage supply.


	
	Regarding claim 22, the combination of KIM et al., Hsu, Keeth et al. and Hollis et al. disclose the limitation of claim 21.
	Hsu further disclose wherein: the first IO voltage is a first dedicated IO voltage (VDD1, figure 2); and the second IO voltage is a second dedicated IO voltage (VDD2, figure 2).
	Since KIM et a. Keeth and Hsu are from the same field of endeavor, the purpose disclosed by Hsu would have been recognized in the pertinent art of KIM et al. and Keeth et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Hsu to teaching of KIM et al. and Keeth et al. for purpose of using a different voltage levels can be utilized to record information.


	Regarding claim 23, the combination of KIM et al., Hsu, Keeth et al. and Hollis et al. disclose the limitation of claim 21.
	Hsu further discloses wherein: the first IO voltage is a dedicated IO voltage (VDD1, figure 2); and the second IO voltage (VDD2, figure 2) is a shared IO voltage (see figures 5 and 6).
	Since KIM et a. Keeth and Hsu are from the same field of endeavor, the purpose disclosed by Hsu would have been recognized in the pertinent art of KIM et al. and Keeth et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Hsu to teaching of KIM et al. and Keeth et al. for purpose of using a different voltage levels can be utilized to record information.


	Regarding claim 24, the combination of KIM et al. Hsu, Keeth et al. and Hollis et al. disclose the limitation of claim 23.
	Hsu further discloses providing a first core voltage (VDD1, figure 2) to the memory device (Memory device, figure 2); providing a second core voltage (VDD2, figure 2) to the memory device, wherein the second core voltage is the shared IO voltage (figures 5 and 6).

	Regarding claim 25, the combination of KIM et al., Hsu, Keeth et al. and Hollis et al.  disclose the limitation of claim 23.
	Hsu further discloses further comprising providing a third core voltage (VDD3, figure 2) to the memory device (Memory device, figure 2), wherein the second core voltage (VDD2, figure 2) is greater than the third core voltage (see para [0027] and see below).

    PNG
    media_image2.png
    68
    971
    media_image2.png
    Greyscale


	Regarding claim 26, the combination of KIM et al., Hsu, Keeth et al. and Hollis et al. disclose the limitation of claim 23.
	Hsu further disclose providing a first core voltage (VDD1, figure 2) to the memory device (Memory device, figure 2); providing a second core voltage (VDD2, figure 2) to the memory device (Memory device, figure 2); and providing a third core voltage (VDD3, figure 2) to the memory device (Memory device, figure 2), wherein the third core voltage is the shared IO voltage (figures 5 and 6), and wherein the second core voltage is greater than the third core voltage (VDD2, figure 2. See para.[0027] shows: VDD2=1.8v and VDD3=1.2v). 

	Regarding claim 28, the combination of KIM et al. Hsu, Keeth et al. and Hollis et al. disclose the limitation of claim 21.
	 Hsu further discloses wherein the data of the memory transaction is binary data (see para.[0004] discloses: flash memory and different voltage levels can be utilized to record information of at least two bits (e.g. 00, 01, 11, or 10), and wherein the memory device (memory device, figure 2) and the memory physical layer (see para.[0008]) are further configured to convert (Conversion circuit 405, figure 4) between the binary data (see above).
	However, Hsu is silent with respect to 3 level PAM signals using the first IO voltage supply and the second IO voltage supply.
	KIM et al. disclose 3 level PAM signals (figure 1) using the first IO voltage supply and the second IO voltage supply (VHO and VHE, figure 4).
	Since Hsu and KIM et al. are both from the same field of endeavor, the purpose disclosed by KIM et al. would have been recognized in the pertinent art of Hsu.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of KIM et al. to teaching of Hsu for purpose of using 3 level pulse amplitude to transmit three bits during two unit intervals and may allow a receiver terminal to detect a windowing phenomenoun.

	Regarding claim 29, the combination of KIM et al. Hsu, Keeth et al. and Hollis et al. disclose the limitation of claim 21.
	Hollis et al. further disclose Wherein the at least one component of the computing device memory system is a component of the memory device (figure 8).
	KIM et al. further disclose the method further comprising: encode (Encode, figures 1 and 4A) the data of the memory (see para.[0068]) transaction for generating a 3 level PAM signal (PAM-3 SIGNALING DEVICE, figure 1); and generate the 3 level PAM signal according to the encoded data (figure 1).

    PNG
    media_image3.png
    137
    882
    media_image3.png
    Greyscale


	Regarding claim 30, the combination of KIM et al. Hsu, Keeth et al. and Hollis et al.  disclose the limitation of claim 21.
	Hsu further disclose wherein: the at least one component of computing device memory system is a component of the memory physical layer (PHY circuit, figure 1, also see ABTRACT).
	KIM et al. further disclose wherein the memory physical layer is further configured to: encode (Encoder, figure 4A) the data of the memory (see para.[0068] above) transaction for generating a 3 level PAM signal (A, B and C, figure 4); and generate the 3 level PAM signal according to the encoded data (see rejection of claim 29 above).

	Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 2020/0007362) in view of Hsu (US 2019/0317587) and further in view of Keeth et al. (US 2019/0179769) and further in view of Hollis et al. (9,911,469) and  further in view of Lovett (US 10,998,035)

	Regarding claim 27, the combination of KIM et al., Hsu, Keeth et al. and Hollis et al. disclose the limitation of claim 21.
	However, the combination of KIM et al., Hsu, Keeth et al. and Hollis et al. are silent with respect to wherein the second IO voltage is greater than the first IO voltage 
	Lovett discloses wherein a voltage of the second IO voltage supply is greater than a voltage of the first IO voltage supply (see claim 1 discloses: the first threshold voltage using a second voltage supply having a second voltage higher than the first voltage).
	Since Hsu, KIM et al., Keeth et al., Hollis et al. and Lovett are from the same field of endeavor, the purpose disclosed by Lovett would have been recognized in the pertinent art of Hsu, KIM et al., Hollis et al. and Keeth et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Lovett to teaching of Hsu, KIM et al. Hollis et al. and Keeth et al. for purpose of using various voltage supplies that provide voltage at various levels for use in operating the memory device.

Response to Arguments
Applicant's arguments filed 05/05/2022 have been fully considered but they are not persuasive. See new ground rejection above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375. The examiner can normally be reached Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH D DINH/          Examiner, Art Unit 2827                                                                                                                                                                                              

/HUAN HOANG/          Primary Examiner, Art Unit 2827